Citation Nr: 9935454	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-37 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability, with degenerative changes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1986 to 
February 1987 and from February 1988 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1992 and February 1994 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Seattle, Washington.  


FINDINGS OF FACT

1.  The appellant's service-connected right shoulder 
disability is principally manifested by recurrent complaints 
of pain and x-ray evidence of degenerative changes at the 
acromioclavicular (AC) joint.  

2.  The appellant's service-connected low back disability, 
with degenerative changes, is productive of no more than 
slight impairment, with no evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & Supp. 1999); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for a low back disability, with degenerative changes, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a)(West 1991 & Supp. 
1999); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include a Medical 
Board Report, dated in May 1989.  The Report reflects that 
prior to the appellant's entrance into the military, he was 
diagnosed with a recurrent anterior dislocation of the right 
shoulder.  The Report shows that in 1983, the appellant 
underwent a modified Bristow procedure for his right shoulder 
disability.  According to the Report, in June 1988, while the 
appellant was in the military, he injured his right shoulder 
while wrestling.  At that time, the appellant was diagnosed 
with a mild sprain of his AC joint.  In July 1988, the 
appellant re-injured his AC joint while being arrested by the 
military police (MP).  At that time, he suffered a grade III 
AC separation, and he subsequently underwent a Weaver-Dunn 
procedure with resection of the distal right clavicle and 
reconstruction of the coracoclavicular ligament.  According 
to the Report, it was the Medical Board's opinion that the 
appellant was no longer fit for full duty, and that he be 
assigned to limited duty for a period of six months while he 
convalesced.  

In April 1992, the appellant underwent a VA examination.  At 
that time, he gave a history of his right shoulder disability 
and related surgeries.  The appellant stated that at present, 
he had chronic right shoulder pain and pain with movement.  
He indicated that his range of motion had been limited.  The 
appellant further noted that during service, he developed low 
back pain.  He reported that at present, he had low-grade 
aching discomfort in the back, without radicular symptoms.  
According to the appellant, approximately one to two times 
per year, he had severe spasms in the low back.  

The physical examination showed that in regards to the 
appellant's right shoulder, there was tenderness to palpation 
over the AC joint.  Range of motion was limited to abduction 
of 110 degrees.  Forward flexion was normal, and backward 
extension was also normal.  In regards to the appellant's 
back, there was no tenderness over the spine.  Straight leg 
raising, hip flexion, forward bending at the waist, backward 
extension, lateral flexion, and rotation to both directions 
were all within normal limits.  The appellant had difficulty 
walking on his toes, but he was able to walk on his heels 
without any difficulty.  The diagnoses included the 
following: (1) history of right shoulder AC separation, 
status-post surgery, with limited range of motion and chronic 
pain, and (2) history of low back pain without evidence of 
clear-cut radiculopathy on examination.

In a November 1992 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
right shoulder disability.  At that time, the RO assigned a 
zero percent disabling rating under Diagnostic Code 5202.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Seattle, dated from June to July 1993, show that in 
June 1993, the appellant was treated after complaining of 
right shoulder pain.  At that time, the physical examination 
showed that the appellant's AC joint was non-tender.  X-rays 
were interpreted as showing degenerative joint disease of the 
right shoulder.  

In September 1993, a hearing was conducted at the RO.  At 
that time, the appellant testified that he was currently 
working as a line electrician.  (Transcript, p.10).  The 
appellant stated that his job involved a lot of reaching and 
it also required him to climb poles.  (T.11).  He indicated 
that when he was working, his right arm would easily fatigue.  
(Id.).  According to the appellant, he had painful motion 
which was somewhat restricted.  (Id.).  The appellant 
reported that he had decreased strength in his right 
shoulder.  (T.12).  He further stated that in regards to his 
low back disability, while he was in the military, he 
strained his low back while moving some generators.  (T.9).  
According to the appellant, following that injury, he had 
suffered from chronic low back pain.  (Id.).  The appellant 
indicated that at present, he occasionally had to wear a back 
brace while he was working.  (T.10).  

In October 1993, the appellant underwent a VA examination.  
At that time, he gave a history of his right shoulder 
disability and related surgeries.  The appellant stated that 
at present, he had loss of strength in his arm.  He indicated 
that his right shoulder disability interfered with his 
ability to perform his job.  The appellant further noted that 
during service, he injured his low back.  According to the 
appellant, subsequent to that injury, he suffered from 
chronic low back pain.  The appellant reported that at 
present, he had lumbar pain with no radiculopathy.  

The physical examination showed that the appellant had a 
normal gait, and there was full range of motion of the lumbar 
spine.  There was no abnormality of the musculature of the 
spine, and there was no atrophy, tenderness, or spasm.  The 
appellant had, in addition to forward bending, full lateral 
flexion and rotation and back extension as well.  The 
appellant had full range of motion of all of the joints of 
the upper extremities, except for the right shoulder, which 
had a 25 to 45 degree internal rotation limitation.  
Abduction was to the full 90 degrees, and he had full motion 
overhead and on frontal extension.  The appellant did not 
have any crepitus or other abnormality of the joint.  There 
was no tenderness, and he did not have any upper or lower 
motor weakness.  Neurological examination showed quite 
reactive deep tendon reflexes (DTR's), with 3+ patellar, 2+ 
Achilles, and downgoing Babinski's.  The upper extremity 
DTR's were 2+ and symmetric.  The diagnoses included the 
following: (1) history of AC joint separation, post-surgical, 
with the only objective finding being a somewhat limited 
internal rotation, and (2) history of lumbar spine sprain 
with normal back findings and no radiculopathy.  The 
examining physician noted that in regards to the limited 
internal rotation of the appellant's right shoulder, it was 
his opinion that the limitation did not have any disabling 
factor.  According to the examiner, the appellant's chief 
complaint, which was subjective, was that he had weakness 
while working with his arms forward.  

In the appellant's October 1993 VA examination, the appellant 
had x-rays taken of his right shoulder and lumbosacral spine.  
The right shoulder x-ray was interpreted as showing a screw 
which was inserted in the region of the infraglenoid 
tubercle.  Deformity of the distal right clavicle inferiorly 
was present, with bony fragments seen.  The AC joint was not 
dislocated.  The x-ray of the appellant's lumbosacral spine 
was interpreted as showing osteophyte formation at the L2-3 
level, particularly on the left.  Osteophyte formation at L4 
on the left superiorly was also present.  No lumbar lordosis 
was present.  

In a February 1994 rating decision, the RO increased the 
appellant's disabling rating for his service-connected right 
shoulder disability, from zero percent to 10 percent 
disabling, under Diagnostic Code 5010.  In addition, the RO 
granted the appellant's claim of entitlement to service 
connection for a low back disability.  At that time, the RO 
stated that the appellant's service medical records showed 
that in May 1988, the appellant strained his back while 
moving a generator.  The RO indicated that the evidence of 
record reflected that following the appellant's injury, he 
suffered from chronic low back pain.  The RO assigned a zero 
percent disabling rating under Diagnostic Code 5295.  

In June 1996, the Board remanded this case.  At that time, 
the Board stated that in the appellant's September 1993 
hearing, the appellant testified as to increased pain in both 
his right shoulder and his back.  Thus, the Board concluded 
that the appellant should be afforded another VA orthopedic 
examination in order to consider the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and to adequately portray the extent of 
functional loss due to pain on use.  Therefore, the Board 
remanded this case and requested that the appellant be 
afforded a VA orthopedic examination in order to determine 
the nature and extent of his service-connected dislocation of 
the right shoulder and service-connected lumbosacral strain.  

In June 1997, the appellant underwent a VA remand orthopedic 
examination.  At that time, he gave a history of his right 
shoulder disability and related surgeries, and also a history 
of his low back disability.  The appellant stated that at 
present, he had chronic right shoulder pain, and that he had 
a significant loss of strength in his shoulder.  He indicated 
that his current job required repetitive heavy lifting and 
repetitive work such as climbing poles.  According to the 
appellant, his right shoulder disability interfered with his 
ability to perform his job.  The appellant reported that he 
took Ibuprofen in order to relive the pain, and that he was 
not currently receiving any medical treatment.  In regards to 
his low back disability, the appellant indicated that he 
currently had chronic low back pain.  

The physical examination showed that the lumbar spine was 
normal, and there was no hypertrophy, spasm, or scoliosis.  
Although the appellant reported having some tenderness to 
palpation in the lumbar paraspinous muscles, there was no 
sacroiliac (SI) joint tenderness, and there was no sciatic 
notch tenderness.  Muscles were strong, and the appellant had 
no significant localized tenderness.  He had negative seated 
and supine straight leg raising past 90 degrees, and on 
standing range of motion, there was volitional restriction 
measured with inclinometer.  Standing, the appellant had 60 
degrees of forward lumbar flexion, and in the seated position 
with his legs outstretched in front of him, he could easily 
flex his back beyond 90 degrees and come to the level of 
touching his ankles.  Lumbar extension standing was to 30 
degrees, lateral bending standing measured with inclinometer 
to 40 degrees, and seated thoracolumbar rotation measured 
with inclinometer to 30 degrees.  The appellant's gait was 
normal, and he could walk on his toes and heels.  In regards 
to reflexes, the appellant's biceps, triceps, patellar jerks, 
and ankle jerks were two plus/four plus and symmetrical.  

In the appellant's June 1997 VA examination, it was noted 
that the appellant had excellent strength in both his upper 
and lower extremities.  Specifically, the appellant's 
bilateral shoulder abductors, shoulder flexors, extensors, 
internal and external rotators, elbow flexors, extensors, 
pronators, and supinators were all strong.  Shoulder range of 
motion was measured with a goniometer and abduction was to 
170 degrees, right and left, flexion was to 165 degrees, 
right and left, extension was to 40 degrees, right and left, 
external rotation was to 65 degrees, right and left, and 
internal rotation was to 40 degrees, right and left.  On 
specific examination, the appellant reported no instability 
in the right shoulder.  The appellant had full passive and 
active range of motion of the right shoulder, and there was 
no instability.  Specifically, in regards to the AC joint, 
there was no elevation of the distal clavicle.  There was a 
small palpable gap between the distal clavicle and the 
acromion, but there was no instability of the right AC joint 
nor was it asymmetrical in comparing with the left.  

Following the physical examination, the examining physician 
diagnosed the appellant with the following: (1) recurrent 
dislocation of the right shoulder prior to service resulting 
in a modified Bristow arthroplasty, (2) AC joint dislocation 
which was corrected surgically with a Weaver-Dunn procedure, 
and (3) reports of mechanical low back pain.  The examiner 
stated that the appellant was currently working without 
restrictions as a lineman.  According to the examiner, 
although the appellant reported a feeling that his right 
shoulder was weak, upon physical examination, he could not 
find any evidence of muscle weakness.  In addition, it was 
the examiner's opinion that the appellant's surgeries would 
not have caused muscle weakness.  The examiner further noted 
that the appellant's lower back was strong, and that he had a 
normal range of motion.  The appellant had a normal 
neurologic and musculoskeletal examination of both lower 
extremities.  

In response to the Board's request that he report the ranges 
of motion with respect to the shoulder and back, the examiner 
stated that there was normal range of motion of the shoulder 
and back.  The examiner noted that on volitional flexion of 
the lumbar spine, there was some limitation, but that was 
"not born out" when the appellant sat upright.  In regards 
to the Board's request that he report any instability or 
subluxation of the right shoulder, the examiner indicated 
that there was no instability of the glenohumeral and that 
there was no instability of the AC joint.  In response to the 
Board's request that he comment to the extent, if any, to 
which pain supported by adequate pathology was evidenced with 
visible behavior on the appellant's part, resulting in 
functional loss, the examiner stated that the only thing to 
note was that the appellant volitionally only flexed to 60 
degrees while standing, and then when he was sitting, he 
easily flexed to 90 degrees.  According to the examiner, 
there was no visible pain behavior and there was no visible 
pain restricting that movement.  

Regarding the Board's request that he carefully elicit all of 
the appellant's subjective complaints regarding the back and 
right shoulder, the examiner observed that the appellant 
reported significant weakness of the right shoulder and low 
back pain.  In response to the Board's request that he offer 
an opinion of whether there was adequate pathology present to 
support the level of each subjective complaint, the examiner 
stated that with respect to the appellant's shoulder 
disability, he had a normal examination.  Regarding the 
Board's question as to whether the service-connected low back 
or right shoulder disability caused weakened movement, excess 
fatigability, and incoordination, the examiner indicated that 
the answer was "no."  In response to the Board's request 
that he comment on the severity of those manifestations, the 
examiner noted that in light of the fact that the appellant 
was working full-time doing heavy labor as a lineman, it was 
his opinion that the appellant did not have any significant 
severity of manifestations.  According to the examiner, the 
appellant was currently working without any formal 
restrictions.  The examiner stated that according to the 
appellant, if he told his employer about his pain and 
weakness, he would not be allowed to do his job.  Regarding 
the Board's request that he comment on whether the pain was 
visibly manifested on movement of the lower back and the 
right shoulder, the examiner indicated that it was not 
manifested.  In response to the Board's question as to 
whether there were any objective manifestations that would 
demonstrate disuse or functional impairment due to pain 
attributable to the appellant's low back or right shoulder 
disabilities, the examiner stated that there were no 
manifestations of that type upon the current examination.  
According to the examiner, in regards to the appellant's 
treatment, he was not currently receiving any treatment, and 
he occasionally took Ibuprofen in order to relieve his pain.  

In a statement from the appellant to the RO, dated in July 
1997, the appellant indicated that in his opinion, his June 
1997 VA examination was inadequate.  In regards to the 
examiner's comment that the appellant was not currently 
receiving any treatment, the appellant stated that although 
he was not receiving any medical treatment for his shoulder 
and low back, he had been told by an orthopedic surgeon at 
the Naval Hospital in San Diego that there was nothing that 
could be done to improve his conditions.  The appellant noted 
that although he currently worked as a lineman, which 
required heavy lifting and repetitive work, he had difficulty 
performing all of the tasks involved in his job.  According 
to the appellant, he experienced pain and fatigue in his 
right shoulder.  The appellant further reported that he had 
loss of strength in his shoulder and that it was unstable.  

In October 1997, the RO received a private medical report 
from R.C.W., M.D..  The report shows that in July 1997, Dr. 
W. examined the appellant.  At that time, the appellant gave 
a history of his right shoulder disability and related 
surgeries.  He indicated that at present, he had an aching 
pain in the right shoulder and that the shoulder would tire 
very easily.  The physical examination showed that 
scapulothoracic and glenohumeral motion on testing flexion, 
extension, abduction, adduction, and internal and external 
rotation were all within normal limits.  There was no 
localized tenderness on deep palpation, and there was no 
palpable muscle spasm.  Elbow range of motion testing 
revealed full range of motion of flexion, extension, 
pronation, and supination.  Motor examination revealed normal 
strength of deltoid, supraspinatus, infraspinatus, biceps, 
and triceps.  Dr. W. stated that x-rays of the appellant's 
right shoulder were interpreted as showing a screw in the 
anterior inferior glenoid rim.  There were residuals of an AC 
joint separation with calcifications in the coracoclavicular 
ligament, and a tunnel in the distal clavicle.  Following the 
physical examination and a review of the x-rays, Dr. W. 
diagnosed the appellant with the following: (1) severe 
degenerative joint disease of the right AC joint, and (2) 
status-post right shoulder anterior dislocation.  

In March 1998, the appellant underwent a VA examination.  The 
Board notes that the examination was conducted by the same 
examiner from the appellant's June 1997 VA examination.  At 
the time of the March 1998 VA examination, the appellant gave 
the history of his right shoulder disability and related 
surgeries.  The appellant stated that at present, he had 
chronic right shoulder pain, fatigue, and weakness.  He 
further provided the history of his low back disability.  The 
appellant indicated that at present, he had chronic low back 
pain.  He reported that there was no leg pain associated with 
his back pain, or numbness or weakness.  According to the 
appellant, occasionally, he felt some lateral thigh 
discomfort.  

The physical examination showed that the AC joint was 
palpable and there was no localized tenderness.  The 
appellant had a full range of motion passively of the right 
shoulder, and there was no subacromial crepitus.  There was 
no popping at the right AC joint.  Shoulder abduction 
measured, with goniometer, to 165 degrees to the right, and 
to 170 degrees to the left.  Flexion was to 150 degrees to 
the right and left, extension was to 50 degrees to the right 
and left, internal rotation was to 45 degrees to the right 
and left, and external rotation was to 60 degrees to the 
right and to 75 degrees to the left.  The examiner noted that 
the external rotation was a deficit of 15 degrees, secondary 
to the Bristow arthroplasty.  

In regards to the appellant's lower back, the appellant had a 
nontender lower back.  The appellant reported some soreness 
in the midline to the L4-5 area.  He had no SI joint or 
sciatic notch tenderness.  The appellant had full lumbar 
range of motion and he could flex beyond 90 degrees, measured 
with an inclinometer.  He had 35 degrees of extension, and 
lateral bending to the left was to 30 degrees, and to the 
right was to 40 degrees.  The appellant's gait was 
symmetrical, and he could walk on his toes and heels.  When 
the appellant walked on his toes, he had slight collapse on 
the left.  The appellant had excellent motor strength of both 
upper and lower extremities.  He had strong shoulder 
abductors, adductors, flexors, extensors, and internal and 
external rotators.  

Following the physical examination, the examiner diagnosed 
the appellant with the following: (1) history of right 
shoulder dislocation with shoulder corrective surgery 
predating service activity, (2) right AC joint separation in 
August 1988, and (3) shoulder reconstruction secondary to the 
AC joint.  The examiner noted that there was no evidence of 
any crepitus or localized pain to the area of the right AC 
joint.  It was the examiner's opinion that the appellant had 
no impairment or disability to the right AC joint.  The 
examiner further stated that the appellant's lower back 
examination was benign.  The appellant had a full range of 
motion with normal motor strength, normal sensitivity, and 
normal reflexes.  It was the examiner's opinion that there 
was no impairment to the lower back.  

In May 1999, the RO received outpatient treatment records 
from the VAMC's in American Lake and Seattle, from March 1993 
to July 1998.  In regards to the appellant's right shoulder 
disability, the records show that in March 1993, the 
appellant sought treatment after complaining of chronic right 
shoulder pain.  According to the records, an orthopedic 
consultation was arranged for June 1993.  The records reflect 
that in the appellant's June 1993 consultation, the physical 
examination showed that the right shoulder joint was non-
tender.  Forward extension was to 60 degrees, and external 
rotation was to 40 degrees.  Strength appeared to be 4/5, 
with mild crepitus on movement.  X-rays of the appellant's 
right shoulder were interpreted as showing degenerative 
changes.  The examiner recommended that the appellant undergo 
physical therapy.  The records further show that in July 
1993, the appellant underwent a physical examination after 
complaining of right shoulder fatigue at work.  At that time, 
the examiner noted that full passive range of motion was 
restored.  Active range of motion was diminished, but 
improved, with 130 degrees of abduction on the right side 
compared to 170 degrees on the left side.  Flexion was to 135 
degrees on the right side compared to 175 degrees on the left 
side, and external rotation was to 45 degrees on the right 
side compared to 90 degrees on the left side.  Weakness was 
largely resolved, except for the right trapezius and 
rhomboids, which were still at 4/5.  The records also reflect 
that in July 1998, the appellant was treated after 
complaining of right shoulder pain, and tingling in his hand 
and wrist.  The physical examination showed that the 
appellant's shoulder was tender to palpation and with 
crossing of the arm to the opposite shoulder, or in raising 
to shoulder level.  The diagnoses included the following: (1) 
carpal tunnel syndrome, and (2) right shoulder aggravation.  

In regards to the appellant's low back disability, the 
outpatient treatment records from the VAMC's in American Lake 
and Seattle show that in April 1994, the appellant was 
treated after complaining of constant back pain, with 
occasional flares associated with increased activity.  At 
that time, the appellant noted that he worked as a lineman 
which often required lifting and bending.  According to the 
appellant, he was using a back brace for protection and 
taking non steroidal anti-inflammatory medications.  Upon 
physical examination, range of motion was somewhat diminished 
at 60 degrees of flexion, 30 degrees of extension, and 30 
degrees of rotation and lateral bending.  There was some back 
pain and no point tenderness.  The diagnosis was of low back 
pain without radiculopathy.  

In May 1999, the appellant underwent a VA examination.  At 
that time, he gave a history of his right shoulder disability 
and related surgeries.  He stated that at present, he had 
weakness and pain in his shoulder.  The appellant indicated 
that when, as a mechanic, he would turn a screwdriver for 
approximately five to ten minuets, he would develop fatigue 
in his shoulder muscles.  According to the appellant, he had 
not taken any time from work because of his shoulder 
disability.  The appellant reported that he just modified 
what he did with his shoulder.  He also noted that he was 
right-handed.  In regards to his low back disability, the 
appellant indicated that at present, he had chronic low back 
pain and that he took Motrin to relieve the pain.  According 
to the appellant, he did not have any pain, weakness, or 
numbness that radiated to the legs, and he had not lost any 
time from work because of his back.  

The physical examination showed that the appellant's gait was 
normal both in tandem and parallel.  He could toe and heel 
walk well, and he was able to squat completely to a full knee 
and hip flex position and recover without difficulty.  The 
examination of the right shoulder showed normal range of 
motion when the hand was supinated or pronated.  In 
abduction, he could go from zero to 180 degrees.  Forward 
flexion was from zero to 180 degrees, internal and external 
rotation were both from zero to 90 degrees, posterior 
extension was from zero to 60 degrees, and adduction 
bilaterally was to 30 degrees, all without significant 
discomfort.  There was no evidence of impingement, and there 
was no point tenderness.  The rotator cuff muscles were 5/5 
in strength without pain or discomfort.  The examining 
physician noted that the current examination was 
unremarkable, but that the appellant's subjective symptoms 
included weakness over prolonged working.  

Examination of the appellant's low back showed that the 
flexion of the lumbosacral spine was to 95 degrees, extension 
was to 40 degrees, right and left tilt were both to 40 
degrees, and rotation was greater than 70 degrees.  There was 
no SI joint pain or sciatic notch pain, and there were no 
fasciculations in the legs.  No spasms were seen in the back, 
and there was no pain on ballottement of the back.  There was 
no evidence of muscle atrophy and no weakness was 
demonstrated in all muscle groups.  The strength was 5/5.  
Straight leg raising both sitting and supine was negative at 
90 degrees.  The hips were put through full ranges of motion 
which were normal and no pain was elicited.  The diagnoses 
included the following: (1) status post multiple injuries to 
the right shoulder including separation with an apparent 
Bristow repair, and (2) mechanical low back pain.  

In the appellant's May 1999 VA examination, x-rays were taken 
of his right shoulder.  The x-rays were interpreted as 
showing ossification of the coracoclavicular ligament.  There 
was some degenerative osteoarthritis around the right AC 
joint.  The diagnoses included the following: (1) ossified 
coracoclavicular ligament, and (2) degenerative joint disease 
of the AC joint.  In addition, x-rays were also taken of the 
appellant's low back disability.  The x-rays were interpreted 
as showing mild disk degeneration with disk space narrowing 
at L4-5, and anterior osteophyte formation with very slight 
narrowing present at L2-3.  There was a suggestion of an 
ununited fracture or accessory ossification center along the 
inferior articular facet at L3 on the right, with secondary 
osteoarthritic changes at that facet joint.  The diagnoses 
included the following: (1) L4-5 disk space narrowed, and (2) 
degenerative disease at L2-3.  

In a June 1999 rating action, the RO increased the 
appellant's disabling rating for his service-connected low 
back disability, with degenerative changes, from zero percent 
to 10 percent disabling under Diagnostic Code 5295.  


II.  Analysis

Initially, the Board finds that the appellant's claims for 
increased ratings are well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  This finding is based in 
part on his assertion that his service-connected right 
shoulder disability, and his service-connected low back 
disability, have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  When the appellant 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. §  
5107(a).  In this regard, the Board remanded this case in 
June 1996.  At that time, the Board requested that the 
appellant be afforded a VA orthopedic examination in order to 
determine the nature and extent of his service-connected 
right shoulder disability, and his service-connected low back 
disability.  The Board notes that VA examinations were 
subsequently conducted in June 1997, March 1998, and May 
1999.  Thus, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

As noted above, service connection was established for a 
right shoulder disability in a November 1992 rating decision, 
with a zero percent evaluation effective from February 24, 
1992.  Although in a February 1994 rating action, the RO 
increased the appellant's disabling rating for his right 
shoulder disability from zero percent to 10 percent 
disabling, the Board notes that the appellant took issue with 
the initial rating assigned following the grant of service 
connection.  Moreover, the Board further observes that 
service connection was established for a low back disability 
in the February 1994 rating decision, with a zero percent 
evaluation effective from February 24, 1992.  Again, although 
in a June 1999 rating action, the RO increased the 
appellant's disabling rating for his low back disability from 
zero percent to 10 percent disabling, the Board notes that 
the appellant took issue with the initial rating assigned 
following the grant of service connection.  Thus, the Board 
must evaluate the relevant evidence since February 1992 in 
regards to the appellant's service-connected right shoulder 
disability and service-connected low back disability.  In 
doing so, separate ratings may assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) recently considered the question of functional loss 
as it relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination. Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

In the instant case, the appellant maintains that his current 
ratings are not high enough for the amount of disability that 
his right shoulder and low back disabilities cause him.  The 
appellant contends that he suffers from chronic right 
shoulder and low back pain.  He maintains that he has 
weakness, fatigue, and loss of strength in his right 
shoulder.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  


A.  Right Shoulder Disability

As previously stated, the appellant is currently receiving a 
10 percent disabling rating for his service-connected right 
shoulder (major) disability under Diagnostic Codes 5010 and 
5202. 

Diagnostic Code 5010 of the Schedule provides for the 
assignment of disability evaluations for arthritis due to 
trauma, substantiated by x-ray findings, to be rated under 
Diagnostic Code 5003, which in turn, provides that 
degenerative (hypertrophic or osteoarthritis) arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is non- compensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5003, 5010 (1999).  In the 
absence of objective evidence of limitation of motion, 
Diagnostic Code 5003 provides for a disability evaluation of 
10 percent for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent for the same type of evidence with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Moreover, 38 C.F.R. § 4.59 (1999) provides that "[i]t is the 
intention to recognize actual painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that 
painful motion of a major joint or group of joints caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating under Diagnostic Code 5003, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 489 (1991).  

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated in accordance with 38 C.F.R. § 
4.71a, Diagnostic Codes 5200 through 5203.  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, as the appellant 
is right-handed, his right shoulder is considered the major 
upper extremity.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5201, limitation of motion of the arm, 
at shoulder level, will be assigned a 20 percent evaluation 
for both the major and the minor.  Limitation of motion of 
the arm, midway between the side and shoulder level, will be 
assigned a 30 percent evaluation for the major extremity and 
a 20 percent evaluation for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, ratings are based on impairment 
of the humerus. Malunion of the humerus with moderate 
deformity is rated as 20 percent disabling for both the major 
and minor extremities; and malunion of the humerus with 
marked deformity is rated as 30 percent disabling for the 
major extremity and 20 percent disabling for the minor 
extremity.  Recurrent dislocation of the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at shoulder level, is rated as 20 percent disabling for both 
the major and the minor extremities.  Recurrent dislocation 
of the scapulohumeral joint, with frequent episodes and 
guarding of all arm movements, is rated as 30 percent 
disabling for the major extremity and 20 percent disabling 
for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.

Under Diagnostic Code 5203, ratings are based on impairment 
of the clavicle or scapula.  Malunion of the clavicle or 
scapula is rated as 10 percent disabling.  Nonunion of the 
clavicle or scapula without loose movement is rated as 10 
percent disabling, and with loose movement is rated as 20 
percent disabling.  Dislocation of the clavicle or scapula is 
rated as 20 percent disabling.  Or, as noted under this code, 
rate on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Upon a review of the evidence of record, the Board observes 
that in the appellant's April 1992 VA examination, there was 
tenderness to palpation over the AC joint.  Range of motion 
was limited to abduction of 110 degrees.  Forward flexion was 
normal, and backward extension was also normal.  The 
diagnosis was of history of right shoulder AC separation, 
status-post surgery, with limited range of motion and chronic 
pain.  In addition, in the appellant's October 1993 VA 
examination, the appellant had a full range of motion of all 
of the joints of the upper extremities, except for the right 
shoulder, which had a 25 to 45 degree internal rotation 
limitation.  Abduction was to the full 90 degrees, and he had 
full motion overhead and on frontal extension.  There was no 
tenderness, and he did not have any upper or lower motor 
weakness.  The diagnosis was of history of AC joint 
separation, post-surgical, with the only objective finding 
being a somewhat limited internal rotation.  

The Board observes that in June 1997, the appellant underwent 
another VA examination.  At that time, it was noted that the 
appellant had excellent strength in both his upper and lower 
extremities.  Shoulder range of motion included abduction, 
which was to 170 degrees, right and left, flexion was to 165 
degrees, right and left, extension was to 40 degrees, right 
and left, external rotation was to 65 degrees, right and 
left, and internal rotation was to 40 degrees, right and 
left.  The appellant had full passive and active range of 
motion of the right shoulder, and there was no instability.  
Following the physical examination, the examining physician 
stated that he could not find any evidence of muscle 
weakness.  The examiner further noted that the appellant had 
a normal range of motion of the shoulder. 

The Board notes that in a private medical report from Dr. 
R.C.W., dated in July 1997, Dr. W. stated that he had 
recently examined the appellant.  According to Dr. W., the 
physical examination showed that scapulothoracic and 
glenohumeral motion on testing flexion, extension, abduction, 
adduction, and internal and external rotation were within 
normal limits.  There was no localized tenderness on deep 
palpation, and there was no palpable muscle spasm.  Motor 
examination revealed normal strength of deltoid, 
supraspinatus, infraspinatus, biceps, and triceps.  Following 
the physical examination, Dr. W. diagnosed the appellant with 
the following: (1) severe degenerative joint disease of the 
right AC joint, and (2) status-post right shoulder anterior 
dislocation.  Moreover, the Board further observes that in 
March 1998, the appellant underwent a VA examination.  At 
that time, he had a full range of motion passively of the 
right shoulder, and there was no popping at the right AC 
joint.  Shoulder abduction measured to 165 degrees to the 
right, and to 170 degrees to the left.  Flexion was to 150 
degrees to the right and left, extension was to 50 degrees to 
the right and left, internal rotation was to 45 degrees to 
the right and left, and external rotation was to 60 degrees 
to the right and 75 degrees to the left.  The examiner noted 
that the external rotation was a deficit of 15 degrees, 
secondary to the Bristow arthroplasty.  Following the 
examination, the examiner noted that there was no evidence of 
any crepitus or localized pain to the area of the right AC 
joint.  It was the examiner's opinion that the appellant had 
no impairment or disability to the right AC joint.  

The Board further observes that outpatient treatment records 
from the VAMC's in American Lake and Seattle, from March 1993 
to July 1998, show that in June 1993, x-rays which were taken 
of the appellant's right shoulder were interpreted as showing 
degenerative changes.  In addition, in July 1993, the 
appellant underwent a physical examination.  At that time, 
the examiner noted that full passive range of motion was 
restored.  Active range of motion was diminished, but 
improved, with 130 degrees of abduction on the right side.  
Flexion was to 135 degrees, and external rotation was to 45 
degrees on the right side.  Moreover, in the appellant's most 
recent VA examination, dated in May 1999, the examination of 
the right shoulder showed a normal range of motion when the 
hand was supinated or pronated.  Abduction was to 180 
degrees, forward flexion was to 180 degrees, internal and 
external rotation were both from zero to 90 degrees, 
posterior extension was from zero to 60 degrees, and 
adduction bilaterally was to 30 degrees, all without 
significant discomfort.  X-rays were interpreted as showing 
degenerative joint disease of the AC joint.  

As previously stated, under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In accord 
with the provisions of Diagnostic Code 5003, the appellant's 
degenerative changes of the AC joint may be evaluated under 
Diagnostic Code 5201.  Under this section, limitation of 
motion of the arm, at shoulder level, will be assigned a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
However, in light of the above medical evidence, the Board 
notes that the evidence of record does not show limitation of 
motion of the arm at shoulder level.  In fact, the Board 
observes that the appellant has essentially had a full range 
of motion in his examinations, except for his October 1993 
examination where the right shoulder had a 25 to 45 degree 
internal rotation limitation.  The Board further notes that 
increased ratings under Diagnostic Codes 5202 and 5203 are 
also not warranted.  The Board observes that the evidence of 
record is negative for malunion of the humerus with moderate 
deformity, and/or recurrent dislocation of the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at shoulder level.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  In addition, the evidence of record is also negative 
for nonunion of the clavicle or scapula with loose movement, 
and/or dislocation of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Therefore, the Board 
concludes that an evaluation in excess of 10 percent for the 
appellant's service-connected right shoulder disability is 
not warranted either under Diagnostic Code 5202 or Diagnostic 
Code 5203. 

The Board observes that in the absence of objective evidence 
of limitation of motion, the RO properly evaluated the 
appellant under Diagnostic Code 5010 in regards to his 
degenerative changes of the AC joint.  In addition, the Board 
notes that the schedular criteria for an increased rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 have 
not been met so as to warrant an increased rating for the 
appellant's degenerative changes.  The record is negative for 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  The Board observes that in the appellant's 
June 1997 VA examination, the examiner stated that in light 
of the fact that the appellant was working full-time doing 
heavy labor as a lineman, it was his opinion that the 
appellant did not have any significant severity of 
manifestations related to his right shoulder disability.  
Accordingly, it is the Board's determination that the 
evidence of record is against an evaluation in excess of the 
currently assigned 10 percent under Diagnostic Code 5010.    





B.  Low Back Disability

The appellant's service-connected low back disability has 
been rated as 10 percent disabling under Diagnostic Code 
5295.  Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1999).  

The appellant's service-connected low back disability may 
also be rated under Diagnostic Code 5292.  Under Diagnostic 
Code 5292, a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  Moderate 
limitation of motion warrants a 20 percent evaluation, and a 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).

As previously stated, arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (1999).

In the instant case, the Board notes that in the appellant's 
April 1992 VA examination, there was no tenderness over the 
spine.  Straight leg raising, hip flexion, forward bending at 
the waist, backward extension, lateral flexion, and rotation 
to both directions were all within normal limits.  The 
diagnosis was of a history of low back pain without any 
evidence of clear-cut radiculopathy on examination.  In 
addition, in the appellant's October 1993 VA examination, 
there was full range of motion of the lumbar spine, and there 
was no atrophy, tenderness, or spasm.  The diagnosis was of 
history of lumbar spine sprain with normal back findings and 
no radiculopathy.  The Board further notes that in the 
appellant's June 1997 VA examination, the appellant's spine 
was normal, and there was no hypertrophy or spasm.  Although 
the appellant reported having some tenderness to palpation in 
the lumbar paraspinous muscles, there was no SI joint 
tenderness, and there was no sciatic notch tenderness.  The 
examiner noted that the appellant's lower back was strong, 
and that he had a normal range of motion.  The examiner noted 
that on volitional flexion of the lumbar spine, there was 
some limitation, but that was "not born out" when the 
appellant sat upright.  The diagnosis was of reports of 
mechanical low back pain.  Regarding the question as to 
whether pain was visibly manifested on movement of the lower 
back, the examiner responded that it was not manifested.  

The Board observes that in the appellant's March 1998 VA 
examination, it was noted that the appellant had a nontender 
lower back.  At that time, he had no SI joint or sciatic 
notch tenderness.  The appellant had full lumbar range of 
motion and he could flex beyond 90 degrees.  He had 35 
degrees of extension, and lateral bending to the left was to 
30 degrees, and to the right was to 40 degrees.  Following 
the examination, the examiner indicated that the appellant's 
lower back examination was benign, and that he had a full 
range of motion with normal motor strength, normal 
sensitivity, and normal reflexes.  In addition, the Board 
observes that outpatient treatment records from the VAMC's in 
American Lake and Seattle, from March 1993 to July 1998, show 
that in April 1994, the appellant was treated after 
complaining of constant back pain.  Upon physical 
examination, range of motion was somewhat diminished at 60 
degrees of flexion, 30 degrees of extension, and 30 degrees 
of rotation and lateral bending.  There was some back pain 
and no point tenderness.  The diagnosis was of low back pain 
without radiculopathy.  Moreover, the Board further notes 
that in the appellant's most recent VA examination, in May 
1999, flexion of the lumbosacral spine was to 95 degrees, 
extension was to 40 degrees, right and left tilt were both to 
40 degrees, and rotation was greater than 70 degrees.  There 
was no SI joint pain or sciatic notch pain, and there were no 
fasciculations in the legs.  No spasms were seen in the back, 
and there was no pain on ballottement of the back.  The 
strength was 5/5.  Straight leg raising both sitting and 
supine was negative at 90 degrees.  The diagnosis was of 
mechanical low back pain.  In addition, x-rays of the low 
back were interpreted as showing the following: (1) L4-5 disk 
space narrowed, and (2) degenerative disease at L2-3.

The Board notes that in light of the above, the evidence of 
record is negative for a diagnosis of a lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  
Accordingly, the appellant's current symptomatology does not 
warrant a higher rating under Diagnostic Code 5295.  
Therefore, the Board concludes that an evaluation in excess 
of 10 percent for the appellant's service-connected low back 
disability is not warranted.  

The Board further observes that as set forth above, in order 
to be entitled to a higher rating under Diagnostic Code 5292, 
the medical evidence must show moderate limitation of motion 
of the lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Board notes that the evidence of record shows that 
since the appellant's April 1992 VA examination, the 
appellant has essentially had a normal range of motion of the 
lumbar spine.  The Board observes that the only exception was 
in April 1994.  As previously stated, the outpatient 
treatment records from the VAMC's in American Lake and 
Seattle show that in April 1994, the appellant's range of 
motion was somewhat diminished.  The records also reflect 
that at that time, there was some back pain.  Thus, the 
appellant's complaints of pain are acknowledged, as well as 
the clinical evidence of record that shows that he has 
degenerative disease at L2-3.  However, in light of the above 
medical evidence, more than slight limitation of motion has 
not been found.  The Board observes that the appellant's low 
back disability, while certainly productive of some 
impairment, does not at this time satisfy the criteria for 
moderate impairment.  Consequently, the Board concludes that 
an evaluation in excess of 10 percent under Diagnostic Code 
5292 is not warranted.  

The Board also notes that in regards to the appellant's 
service-connected right shoulder disability and service-
connected low back disability, with degenerative changes, the 
Board is satisfied that the examination reports of record 
adequately portray the absence of any functional loss due to 
pain, as well as, the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination, as 
required by 38 C.F.R. §§ 4.40, 4.45.  See generally DeLuca v. 
Brown, supra (The Board is to consider the impact of pain in 
its evaluation of the veteran's disability).  Moreover, in 
rendering the above determinations, the Board has considered 
all pertinent aspects of 38 C.F.R. Parts 3 and 4 as required 
by the Court in Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that the preponderance of the 
evidence is against the appellant's claims for an evaluation 
in excess of 10 percent for a right shoulder disability, and 
entitlement to an evaluation in excess of 10 percent for a 
low back disability, with degenerative changes. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected right shoulder disability, and service-
connected low back disability, with degenerative changes, 
interference with the appellant's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disabilities 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  Although the appellant has stated that his 
service-connected disabilities interfere with his employment, 
the Board notes that in the appellant's most recent VA 
examination, in May 1999, the appellant indicated that he had 
not missed any work because of his right shoulder and low 
back disabilities.  Thus, the evidence of record does not 
reflect any factor which takes the appellant outside of the 
norm, or which present an exceptional case where his 
currently assigned 60 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In any event, the VA has an obligation under the 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise an appellant of the evidence 
necessary to complete his or her application for VA benefits.  
In this case, the appellant is hereby notified that 
preliminary review indicates that the evidence necessary for 
consideration of his claim on an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is documentary and/ or lay evidence 
which relates to such factors as interference with his 
employment status (i.e., employment, personnel, and medical 
data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disabilities at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extraschedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

An evaluation in excess of 10 percent for a right shoulder 
disability is denied.  

An evaluation in excess of 10 percent for a low back 
disability, with degenerative changes, is denied.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

